DETAILED ACTION
This office action is in response to the communication dated 07 September 2022 concerning application 16/702,880 filed on 04 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 14-19 and 21-26 are pending and currently under consideration for patentability; claims 1-13 and 20 have been cancelled; claims 21-26 have been added as new claims.

Response to Arguments
Applicant’s arguments filed 07 September 2022, referred to herein as “the Arguments,” have been fully considered, but they are not persuasive.
Applicant argues that the Examiner has used impermissible hindsight reasoning when analyzing Fishler’s disclosure (p. 6 of the Arguments).  First, the Examiner respectfully disagrees with Applicant’s characterization, as the Examiner has cited the specific paragraphs and sections of Fishler’s disclosure that are being used to suggest the proposed modifications.  Second, in response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant argues that “that there is absolutely no indication that the configuration of Schugt offers any advantage over the original configuration of Fishler” (p. 7 of the Arguments).  The Examiner respectfully disagrees, as the Examiner has proposed taking two elements, each of which perform a specific function, and combining them into one element which performs both functions.  Combining the advantageous features of two different elements into one element is, in and of itself, an advantage.  In this particular case, rather than needing one separate fixation element and one separate antenna component, the Examiner’s proposed modification allows for only one component that has both of these features.  It is inherently advantageous, especially when working with implantable medical devices where space is at a premium, to combine the features of two components into one component.  
Applicant argues that Schugt’s embodiments all require a stent-like or loop structure that lodges against a vessel wall, which is not compatible with Fishler’s embodiments which require being screwed into the myocardial wall (pp. 8-11 of the Arguments).  Applicant further argues that there is “no legitimate motivation to build something that is not described or suggested in the applied references” (p. 11 of the Arguments), and further that “there is no suggestion in Schugt for how to build an antenna within the fixation screw of Fishler,” nor is there any “suggestion in Schugt for how to build an antenna having a helix shape that can provide adequate transmission properties when screwed into a wall of a chamber of the heart” (p. 11 of the Arguments).  The Examiner respectfully submits that the Applicant has mischaracterized the Examiner’s proposed modifications.  The Examiner has not proposed replacing Fishler’s antenna with some never-before-envisioned new structure that is “not described or suggested in the applied references” as alleged by the Applicant.  It should be noted that the Examiner is not proposing to replace Fishler’s antenna with Schugt’s antenna, or to remove Fishler’s fixation component altogether and replace it with a loop-like structure.  Rather, the Examiner is merely proposing to incorporate the antenna properties (already described by Fishler) into the fixation element (also already described by Fishler).  The Examiner has proposed to use Schugt’s design, which incorporates antenna properties into the fixation component, albeit a loop or stent, as a guide for how to modify Fishler’s design.  Schugt teaches an implantable medical device with a fixation component that can act as an antenna, which motivates the skilled artisan to incorporate a similar feature into other implantable medical devices which have fixation components and antenna.   Fishler’s device has both a fixation component and an antenna, and Schugt teaches that a fixation component can act as an antenna, so the person having ordinary skill in the art would be motivated to take Schugt’s suggestion and apply it to Fishler’s device.  
Applicant argues that the Examiner’s proposed modifications would render Fishler’s device unsatisfactory for its intended purpose or change its principle of operation (pp. 11-12 of the Arguments).  The Examiner respectfully disagrees, as Fishler already describes the functions of a fixation mechanism and an antenna.  Both of these functions are being preserved with the Examiner’s proposed modification, to have one fixation antenna that operates both as a fixation mechanism and as an antenna.  The Examiner respectfully submits that Fishler’s device would still be satisfactory for its intended purpose, as no functional capabilities are being removed from the device.  Further, the Examiner respectfully submits that there is no change to Fishler’s principle of operation, as it remains a leadless implantable medical device with the requisite housing, electrodes, and circuitry to carry out all of the functions described by Fishler.  
Applicant argues that “the person of ordinary skill would have no legitimate reason to build a loop or stent structured fixation mechanism that spans a width of an atrium to hold a leadless pacemaker within an atrium” (p. 12 of the Arguments).  The Examiner respectfully submits that no such modification has been proposed.  The Examiner’s proposed modification preserves Fishler’s fixation mechanism; it just incorporates an antenna into it also.  
Regarding the Meulmester reference, Applicant argues that there is “no indication that redesigning any features of Fishler or Schugt to incorporate the cited monopole antenna of Meulmester offers any such advantage or improvement as suggested in the Office Action” (p. 13 of the Arguments).  Applicant further argues that “there is no specified improvement in the Office Action for incorporating this element, simply an assertion that an improvement exists” (p. 13 of the Arguments).  In a similar argument, Applicant argues that “there is no motivation to incorporate Meulmester’s folded antenna design into a header of Fishler” (p. 15 of the Arguments).  The Examiner respectfully submits that that it was never proposed to incorporate a folded antenna design into one of Fishler’s headers.  The modification was simply to configure the antenna, which was already described by both Fishler and Schugt, to be a monopole antenna.  Monopole antennas are well known and commonly used in implantable medical devices, as evidenced by the Meulmester reference.  The Office Action further states that the Examiner’s conclusion of obviousness is based on using a known technique to improve a similar device in the same way (please see p. 5 of the Office Action dated 13 June 2022), which has been held as being sufficient to establish a prima facie case of obviousness (please see MPEP 2143).  
Regarding newly added claims 21-26, the Examiner has addressed the claims in the updated text below.  

Claim Objections
Claims 24 and 25 are objected to because of the following informalities.  
Claims 24 and 25 contain minor grammatical and/or typographical errors.
Claim 24, line 6: Applicant is advised to change “the external device” to “an external device”
Claim 25, line 3: Applicant is advised to change “the transceiver circuit” to “a transceiver circuit”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al. (US 2016/0121128 A1) in view of Schugt et al. (US 2013/0085350 A1) and Meulmester (US 2014/0002318 A1).
Regarding claim 14, Fishler describes a leadless implantable medical device 102 comprising
a housing 110
a pacing electrode 108 disposed on a distal portion of the housing (figure 3, for example)
a fixation mechanism 205 disposed on a distal end of the housing (figure 3, for example)
an electronics circuit 210 disposed in the housing ([0077]), the electronics circuit configured to generate and deliver pacing signals to the pacing electrode ([0039], [0077]), wherein the fixation antenna has a body that is shaped as a helix ([0076]; figure 3)
Regarding claim 14, although Fishler describes a fixation mechanism, Fishler does not explicitly disclose that the fixation mechanism is a “fixation antenna configured for operation as a monopole antenna to communicate with an external device.”  Fishler does, however, describe that leadless pacemakers may “communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy” ([0035], emphasis added).  Therefore, the Examiner respectfully submits that Fishler suggests that the leadless pacemaker may contain an antenna to communicate with an external device.  Specifically regarding the configuration of the fixation mechanism as a “fixation antenna,” the Examiner respectfully directs Applicant to the reference of Schugt.  Schugt also describes a leadless implantable medical device ([0025]) with a pacing electrode ([0027]) and fixation mechanism ([0022]), including wherein the fixation mechanism is a fixation antenna disposed on a distal end of the housing and configured for operation as an antenna to communicate with an external device ([0020], [0031]).  As Schugt is also directed towards a leadless implantable medical device and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a fixation antenna, similar to that described by Schugt, when using the device and fixation mechanism described by Fishler, as doing so advantageously allows the resulting mechanism to operate as both a fixation means and an antenna means, leading to an overall more efficient design.  Fishler in view of Schugt therefore suggests the claimed device with the exception of not explicitly disclosing that the antenna operates as a monopole antenna.  However, the Examiner respectfully directs Applicant to the reference of Meulmester, which shares a co-inventor and Assignee with the present application.  Meulmester describes antennas for implantable medical devices ([0002]), including wherein such an antenna may be configured as a monopole antenna ([0006]).  As Meulmester is also directed towards implantable medical devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the fixation antenna described by Fishler and Schugt such that it acted as a monopole antenna, as described by Meulmester, as doing so would be a matter of using a known technique (a monopole antenna) to improve a similar device (an implantable medical device) in the same way (for communicating with other devices).  
Regarding claim 15, Fishler further describes a feedthrough assembly 212 operatively connecting the fixation antenna 205 to the electronic circuit 210 ([0079]; figure 3).
Regarding claim 16, Meulmester further describes wherein the fixation antenna includes a body that extends between a proximal end and the distal end, the body having a length defined based on a wavelength of a carrier frequency for communication with the external device ([0006]).  
Regarding claim 17, Meulmester further describes wherein the length of the body is a quarter multiple of the wavelength of the carrier frequency ([0006]). 
Regarding claims 18 and 19, Fishler in view of Schugt and Meulmester suggests the leadless implantable medical device of claim 16, and Fishler further describes wherein the fixation mechanism is shaped as a helix ([0076]; figure 3).  Fishler, Schugt, and Meulmester do not explicitly disclose wherein the helix has less than five turns of rotation or less than one and a quarter turns of rotation between the distal end and the proximal end.  However, the Examiner respectfully submits that, as Fishler describes configuring the fixation mechanism as a helix, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the helix with the necessary number of rotations in order to both securely position the device and allow for proper communication, as doing so would be a matter of optimizing the prior at conditions through routine experimentation (please see MPEP 2144.05).  
Regarding claim 21, Schugt further describes wherein the fixation antenna is tuned to communicate in accordance with a MICS protocol ([0030]).
Regarding claim 22, Meulmester further describes wherein the antenna has a length that is a multiple of a wavelength for a frequency for 400 MHz ([0005]). 
Regarding claim 23, Fishler in view of Schugt and Meulmester suggests the leadless implantable medical device of claim 14.  Fishler, Schugt, and Meulmester do not explicitly disclose wherein the fixation antenna is formed of a material having a deflection DEF = LENREST/LENEXTEND that is no more than 50%, wherein LENREST represents a rest length of the fixation antenna along the longitudinal axis when in a rest non-extended state and LENEXTEND represents an extended length of the fixation antenna along the longitudinal axis when deflected to a fully extended state.  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the fixation antenna with the proper materials and windings in order to achieve a certain deflection, as doing so would be a matter of changing the size, shape, and/or proportion of a known element without materially affecting the function of the overall device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 24, Fishler further describes wherein the fixation mechanism is configured to penetrate cardiac tissue to affix the leadless implantable medical device to the cardiac tissue ([0081]).  Schugt further describes wherein the fixation antenna is electrically separate from an electrode ([0027], [0046]), and wherein the fixation antenna is electrically coupled to a transceiver circuit ([0083]; figure 5) and configured to operate as an antenna for communication between the transceiver circuit and an external device (p. 4 of the published application, non-numbered paragraph between [0034] and [0035]).
Regarding claim 25, Schugt further describes wherein the housing includes a feedthrough ([0059]) and wherein the fixation antenna includes a proximal end connected through the feedthrough to a transceiver circuit ([0048], the fixation mechanism and connector may be a one-piece structure connected via the feedthrough to the electrical circuitry; [0083]).  Fishler further describes wherein the fixation mechanism has a distal end that is electrically open (figure 3).  
Regarding claim 26, Fishler in view of Schugt and Meulmester suggests the leadless implantable medical device of claim 14.  Fishler, Schugt, and Meulmester do not explicitly disclose wherein the fixation antenna has a diameter between 2.5 mm and 5 mm.  Schugt does, however, describe that the diameter of the fixation antenna may be modified as desired in order to place the resulting device in the proper location ([0057]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure fixation antenna such that it had a diameter between 2.5 mm and 5 mm, as doing so would be a matter of changing the size, shape, and/or proportion of a known element without materially affecting the function of the overall device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792